DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-6 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160027427).
With respect to claim 1 Yang discloses an acoustic plate system for the absorption of waves, the acoustic plate system comprising:
 A longitudinally extending base plate (see figures 2, 4 and 29) defining upper and lower opposing major surfaces; and 
A plurality of mechanical resonators coupled to the upper major surface in an array pattern, each mechanical resonator comprises a rigid mass (305) component and a connecting element (303), the mechanical resonators being configured to block or absorb waves that propagate through the longitudinally extending base plate.
Yang does not expressly disclose the waves to be suppressed as bending waves per se, but does (paragraph 113) draw an analogy to such waves. 
It would have been obvious to one of ordinary skill in the art to use the resonators to attenuate such waves as this would enhance the durability of structures having structure born bending waves. 
With respect to claim 2 Yang as modified discloses wherein the plurality of mechanical resonators are aligned on the upper surface in at least two spaced apart linear arrays.  Yang further discloses (abstract) wherein there are different types of cells, having different resonant characteristics so as to allow the interaction thereof. It would be obvious from such teaching to tune the system to any resonant frequencies which would allow for optimal function. 
With respect to claim 3 as it regards the placement and spacing of the respective arrays , as they are taught to interact in a destructive manner to attenuate the waves further, it would have been obvious to select a length therebetween which would optimize such an effect. This would include the claimed 0.4 times the wavelength. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 4 as Yang discloses separate arrays, it would have been obvious that there is a plurality of resonators in a single array. The claim is drafted as open ended comprising and as such this limitation is taught within the realm of the two array system.
With respect to claim 5 Yang discloses the spring mass and damper system as being comprised of an elastomeric member (the membrane). Elastomeric members are known in the art to act as both spring and damper. This is due to the internal friction therein. As such the use of a spring and damper in place of the elastomeric member is only a substitution of one known type of spring and damper system for another. Such a substitution would have been obvious to one of ordinary skill in the art to be better able to tune the respective properties of the system.
With respect to claim 6 Yang further discloses wherein the connecting element of each of the plurality of mechanical resonators comprises a flexible rubber or plastic component with an axial stiffness, the flexural rubber or plastic component securing the rigid mass component to the base plate and maintaining the rigid mass component at an elevated distance from the upper major surface of the longitudinally extending base plate (as is seen in figure 28a there is a distance between the top of the frame and the mass, it would therefor have been obvious to select the distance including having it elevated from the top in a sense of projecting past as this would only determine the packaging requirements of the device).
With respect to claim 10 as it regards the selection of the thickness of the base plate it would have been an obvious matter to select the thickness in such a way that both the function of the device and packaging thereof would be optimized. One of ordinary skill would recognize there would be nothing to gain from excess space being taken by the frame structure and thus form it in the smallest amount of space needed for optimal function.
2. Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160027427) in view of Holmes (US4373608).
With respect to claim 7 Yang as modified discloses the invention as claimed except expressly wherein the connecting element of each of the plurality of mechanical resonators comprises an angled connecting element with a base component and a flexible arm extending from the base component, wherein the base component is secured to the longitudinally extending base plate and the flexible arm is secures to the rigid mass component, and maintaining the rigid mass component at an angles elevated distance form the upper major surface of the longitudinally extending base plate when in a rest position.
Holmes discloses the use (fig 9) of angled flexible arms as the means for allowing the spring motion of the resonator. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Holmes to use a cantilevered spring member in conjunction with the teachings of Yang to use a spring mass damper structure to tune out specific frequencies of noise. This would allow the tuning of the system by means of controlling the length of the cantilevered spring as is well understood in the rat of spring manufacture. 
3. Claims 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20160027427) in view of Holmes (US4373608) as applied to claim 7 above an din further view of Raquet (US4355578).
With respect to claim 8 Yang as modified discloses the invention as claimed except expressly wherein a damping material is coupled to the flexible arm. 
Raquet (see figure 3) discloses the use of a damping material between layers of metal to damp vibrations in a structure. 
It would have been obvious to apply the teachings of Raquet to use layers of damping material to the supporting flexible members so that the energy would be damped out of the system and reduce fatigue stresses on the damping resonant member. 
With respect to claim 9 Yang as modified further discloses  wherein the damping material is a coating on at least a portion of the flexible arm (see rubber applied to the reeds in figure 3 of Raquet).
With respect to claim 11 Yang as modified discloses an acoustic beam (see teaching of Holmes regarding a beam form) for the absorption of bending waves, the acoustic beam system comprising:
A longitudinally extending beam member defining upper and lower opposing major surfaces (Holmes); and 
At least two mechanical resonators coupled to the upper major surface and aligned in a linear array along a length dimension of the longitudinally extending beam member (see teachings of Yang regarding mass and spring systems for damping structure born vibration), each mechanical resonator comprising a rigid mass component and a connecting element, wherein the mechanical resonators are configured to block or absorb bending waves that propagate through the extending beam member (see again Yang).
With respect to claim 12 as it regards the placement and spacing of the respective arrays , as they are taught to interact in a destructive manner to attenuate the waves further, it would have been obvious to select a length therebetween which would optimize such an effect. This would include the claimed 0.4 times the wavelength. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 13 Yang as modified further discloses the use of the spring and damper as being analogous to the use of the elastomeric membrane of Yang, Holmes discloses the use of a spring arm and Raquet discloses the use of a flexible member coated with a damping member, as such oe of ordinary skill would arrive at the claimed structure from the respective teachings.
With respect to claim 14 Yang as modified discloses the use of a rubber or elastomer as the connecting member, as applied to a single arm thereof this would be only a combining of the teachings to use an arm like structure as taught by Holmes with the material teachings of Yang. 
With respect to claim 15 Yang as modified further discloses wherein the connecting element of each mechanical resonator comprises an angled connecting element (see Holmes) with a base connecting component and a flexible arm extending from the base connecting component wherein the base connecting component is secured to the beam member (that is the structure to be damped) and the flexible arm is secured to the rigid mass (as taught by both the arm of Holmes and the structure of Yang) at an angles elevated distance from the upper major surface of the longitudinally  extending beam member when in a rest position. 
With respect to claims 16 and 17 Yang as modified further discloses  wherein the damping material is a coating on at least a portion of the flexible arm (see rubber applied to the reeds in figure 3 of Raquet).
With respect to claim 18 Yang as modified discloses an acoustic system for the absorption of the bending waves, the acoustic system comprising:
A longitudinally extending substrate (frame or the device to be damped as taught by Yang would meet this limitation) defining upper and lower opposing major surfaces; and
At least two identical mechanical resonators (Yang as modified discloses a plurality of resonators) coupled to the upper major surface and separated by a distance dimension, each mechanical resonator comprising a rigid mass component (see Yang), and a connecting element (see Yang), wherein the mechanical resonators are configured to block or absorb bending waves that propagate through the substrate and the connecting element maintains the rigid mass component at an elevated distance from the upper major surface of the longitudinally extending substrate when in a rest position (see Holmes regarding elevation). 
As it regards the specific spacing of the respective resonators , as they are taught to interact in a destructive manner to attenuate the waves further (see Yang), it would have been obvious to select a length therebetween which would optimize such an effect. This would include the claimed 0.4 times the wavelength. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 19 Yang as modified further discloses wherein the longitudinally extending substrate is shaped as a plate or beam (see Yang for frame and Holmes for the beam structure) and has a thickness dimension. It would have been an obvious matter to select the thickness based upon the needed stiffness pf the beam including selecting it to be less than the wavelength. 
With respect to claim 20 Yang as modified further discloses wherein the connecting element of each mechanical resonator comprises one of 
 A spring and a damper; a flexible rubber or plastic component (Yang discloses) and an angled connecting element with a base connecting component and a flexible arm extending at an angle from the base connecting component (Holmes discloses).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chunren (US11158299) discloses an acoustic metamaterial; Martin (US11056090) discloses an elastomeric damping material; Sugiura (US20210193101) discloses a sound blocking sheet member; McKnight (US11021870) discloses a sound blocking membrane; Yamazoe (US10854183) discloses a soundproof structure; Harne (US10458501) discloses a damping structure having polymeric arms; Jeon (US10422398) discloses an apparatus for damping vibrations; Sheng (US20160104472) discloses an acoustic and vibration absorption material; Kim (US20160071507) discloses a stacked resonator array; and Dao (US7828113) discloses method and apparatus for damping.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837